SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

932
KA 12-01745
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

ANDREW J. HAMPTON, DEFENDANT-APPELLANT.


DAVID A. MURANTE, ROCHESTER, FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (GEOFFREY KAEUPER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Daniel J. Doyle, J.), rendered October 11, 2011. The judgment
convicted defendant, upon a jury verdict, of manslaughter in the first
degree and gang assault in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon a jury verdict of manslaughter in the first degree (Penal Law §
125.20 [1]) and gang assault in the first degree (§ 120.07).
Defendant failed to preserve for our review his contention that
Supreme Court erred in failing to give an accomplice in fact
instruction to the jury with respect to two prosecution witnesses (see
People v Green, 43 AD3d 1279, 1281, lv denied 9 NY3d 1034; People v
Navares, 162 AD2d 422, 424, lv denied 76 NY2d 942). In any event, the
record contains ample corroborative evidence that the crimes of which
he was convicted were committed, and thus the statutory corroboration
requirement was met (see People v Chico, 90 NY2d 585, 589-590; Green,
43 AD3d at 1281; People v Rutledge, 286 AD2d 962, 962, lv denied 97
NY2d 687). Defendant failed to preserve for our review his further
contention that the court erred in admitting the testimony of certain
prosecution witnesses on the ground that it improperly bolstered the
testimony of two other prosecution witnesses (see People v West, 56
NY2d 662, 663; see also People v Comerford, 70 AD3d 1305, 1306). In
any event, the challenged testimony did not constitute improper
bolstering, inasmuch as it consisted of the chronological, historical
recitation of the fact that prior statements were made by certain
witnesses without reference to the substance of those statements (see
People v Smith, 22 NY3d 462, 465-466). Even assuming, arguendo, that
the challenged testimony may have given the jury an “exaggerated idea
of the probative force of [the People’s] case” (id. at 466), we
conclude that any error in its admission is harmless (see People v
                                 -2-                           932
                                                         KA 12-01745

McNeill, 107 AD3d 1430, 1431, lv denied 22 NY3d 957; see generally
People v Crimmins, 36 NY2d 230, 241-242).

     We reject defendant’s contention that he was denied effective
assistance of counsel. Viewing the evidence, the law and the
circumstances of this case in totality and as of the time of the
representation, we conclude that defendant received meaningful
representation (see generally People v Baldi, 54 NY2d 137, 147). We
note that defendant was acquitted of the most serious crime charged in
the indictment (see People v Ott, 30 AD3d 1081, 1081). Defendant’s
sentence is not unduly harsh or severe. We have considered
defendant’s remaining contentions and conclude that they are without
merit.




Entered:   October 3, 2014                      Frances E. Cafarell
                                                Clerk of the Court